Pannell, Judge.
The defendant was convicted of the offense of shoplifting under the Act approved February 26, 1957 (Ga. L. 1957, p. 115; Code Ann. § 26-2640) and appeals to this court from the judgment overruling her motion for new trial based on the general grounds only. Held:
Submitted June 12, 1967
Decided June 16, 1967
Rehearing denied June 30, 1967
B. Clarence Mayfield, for appellant.
Andrew J. Ryan, Jr., Solicitor General, Andrew J. Ryan, III, for appellee.
The evidence, though circumstantial, was sufficient to authorize the verdict.

Judgment affirmed.


Bell, P. J., and Joslin, J., concur.